                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

TINA PHILLIPS                                        CIVIL ACTION NO. 19-cv-0341

VERSUS                                               JUDGE ELIZABETH E. FOOTE

EXACT SCIENCES, ET AL                                MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM RULING

Introduction

       Tina Phillips (“Plaintiff”) was employed by Exact Sciences, and her supervisor was

Andrew Stell. Plaintiff filed suit in state court against both of them based on allegations

that Mr. Stell subjected her to unwanted sexual advances and, four days after Plaintiff

complained to Exact Sciences, she was terminated. Defendants removed the case based on

diversity jurisdiction.

       Before the court is Plaintiff’s Motion for Leave to File First Amended Complaint

(Doc. 24). An untimely brief filed in connection with that motion led to Defendants’

Motion to Strike Plaintiff’s Untimely Reply Brief (Doc. 39) and Plaintiff’s Motion for

Leave to File Late Reply or Deem the Filed Reply Valid (Doc. 45). For the reasons that

follow, the motion to strike is denied, the motion to file late reply is granted, and the motion

for leave to amend is denied.

Procedural History

       Plaintiff’s state court petition alleged that Mr. Stell subjected her to a campaign of

unwelcome sexual advances, most of which occurred when he was supervising Plaintiff
during sales visits to customers. Plaintiff said that she reported Mr. Stell’s conduct to Exact

Sciences’ human resources department, and four days later she was terminated for reasons

that were “false, defamatory, and pretextual for retaliation.” Petition, ¶¶ 1-9. Mr. Stell’s

conduct is alleged to be quid pro quo and hostile environment sexual harassment in

violation of the Louisiana Employment Discrimination Law. ¶ 11. Plaintiff also alleged

that the conduct constituted the tort of intentional infliction of emotional distress and

battery under Louisiana Civil Code Art. 2315. ¶ 12. Exact Sciences was alleged to be

liable pursuant to the Louisiana law doctrine of respondeat superior because Mr. Stell’s

actions were within the course and scope of his employment. ¶ 13.

       The petition specifically invoked Louisiana law but did not cite any federal laws or

specifically allege a claim under federal law. The nearest the petition came to invoking

federal law is Paragraph 14, which stated: “Plaintiff has timely filed a charge with the Equal

Employment Opportunity Commission and is currently waiting on the issuance of a Notice

of Right to Sue.”

       Defendants removed the case based on diversity jurisdiction, and the court entered

a scheduling order. Doc. 14. The deadline for amendment of pleadings was set for July

19, 2019. The discovery deadline was November 29, 2019, later extended to January 31,

2020 for limited purposes. The dispositive motion deadline has been extended to February

15, 2020, and trial is set for June 15, 2020. Doc. 38.

       Plaintiff received a notice of right to sue from the EEOC. The notice has a stamp

that indicates it was mailed to Plaintiff and her counsel on August 26, 2019, about five

weeks after the deadline for amendment of pleadings. Plaintiff waited until November 27,

                                         Page 2 of 9
2019 (more than four months after the deadline) to file her motion for leave to file an

amended complaint.

       The four-paragraph motion represents that (1) Plaintiff filed her petition in state

court in February 2019, (2) Defendants removed the complaint in March 2019, (3) Plaintiff

wishes to amend Paragraph 14 of her petition to state that she has received a notice of right

to sue, and (4) defense counsel does not consent to the granting of leave to amend. The

proposed first amended complaint simply repeats the first three paragraphs of the motion

but does not allege any additional facts or state that any claims are asserted under Title VII.

The proposed amendment to Paragraph 14 states only: “Plaintiff has timely filed a charge

with the Equal Employment Opportunity Commission and received her Notice of Right to

Sue, attached hereto as Exhibit A.” The motion was not accompanied by a memorandum.

       Defendants filed a memorandum in opposition and strongly objected that the

proposed amendment was untimely, noted that the defense had put Plaintiff on notice

earlier in the litigation that she should request a stay if she wanted to await a notice of right

to sue and amend to add Title VII claims, and argued that Plaintiff had not demonstrated

good cause to excuse the untimeliness of the proposed amendment. Plaintiff later filed an

untimely reply memorandum in which she (1) contended that her state-court petition

already alleged causes of action for Title VII harassment and retaliation and (2) urged that

leave to amend should be freely given when justice so requires.

Motion to Strike; Motion for Leave to File Late Reply

       The court issued a notice of motion setting (Doc. 25) that set briefing deadlines in

connection with Plaintiff’s motion to amend complaint.             Defendants filed a timely

                                          Page 3 of 9
memorandum in opposition on December 11, 2019, and the notice allowed Plaintiff until

December 18, 2019 to file a reply memorandum. Plaintiff did not file her reply until

December 27, 2019, nine days late.

       Defendants filed a motion to strike (Doc. 39) on the grounds that the reply was

untimely. Plaintiff responded that there was confusion in her office because two notices

of motion setting were issued in this case, with the other in conjunction with a motion to

compel, at about the same time. Plaintiff also filed, in response to the motion to strike, a

Motion for Leave to File Late Reply or Deem the Filed Reply Valid (Doc. 45).

       The court is not persuaded that the confusion asserted by counsel constitutes good

cause. The notice of motion setting is clear about the deadlines. There is, however, no

significant harm to the defense to consider the reply. Accordingly, the court exercises its

discretion to deny Defendants’ Motion to Strike Untimely Reply Brief (Doc. 39).

Plaintiff’s Motion for Leave to File Late Reply or Deem the Filed Reply Valid (Doc. 45)

is granted.

Leave to Amend

       Federal Rule of Civil Procedure 15(a) provides that leave to amend a pleading “shall

be freely given when justice so requires.” The standard is very liberal. The Fifth Circuit

has explained that “unless there is a substantial reason, such as undue delay, bad faith,

dilatory motive, or undue prejudice to the opposing party, the discretion of the district court

is not broad enough to permit denial.” Martin’s Herend Imports v. Diamond & Gem

Trading, 195 F.3d 765 (5th Cir. 1999).



                                         Page 4 of 9
       But the rule is different when, as here, the court has issued a scheduling order that

set a deadline for amendment of pleadings and that deadline has passed. Federal Rule of

Civil Procedure 16(b) governs amendments after a scheduling order deadline has expired.

The movant must first demonstrate good cause to modify the scheduling order before the

more liberal standard of Rule 15(a) will apply to the district court's decision to grant or

deny leave. S&W Enterprises, LLC v. SouthTrust Bank of Alabama, NA, 315 F.3d 533,

536 (5th Cir. 2003).

       The court look to four factors in determining whether there was good cause for the

delay: (1) the movant’s explanation for her failure to timely move for leave; (2) the

importance of the proposed amendment; (3) potential prejudice in allowing the

amendment; and (4) the availability of a continuance to cure such prejudice. Lampkin v.

UBS Fin. Servs., Inc., 925 F.3d 727, 741 (5th Cir.), cert. denied, 140 S. Ct. 389 (2019).

       Plaintiff’s original motion was not accompanied by a memorandum and did not

attempt to meet her burden of demonstrating good cause. Defendants squarely raised the

good cause requirement in their memorandum in opposition, but Plaintiff’s reply also

lacked any argument that good cause exists.

       The first factor to consider is the movant’s explanation for her failure to timely move

for leave. Plaintiff has not offered any explanation of why she waited from her receipt of

the notice in August 2019 until late November 2019 to file her motion for leave to amend

complaint. Accordingly, this factor does not support a finding of good cause.

       The next factors are the importance of the proposed amendment and the potential

prejudice in allowing the amendment. Defendants point out that they have a pending

                                        Page 5 of 9
motion for partial dismissal, and in the briefs related to that motion Plaintiff conceded any

state law retaliation claim and some of her other claims. Defendants express concerns that

introducing a Title VII claim now would trigger a potential cause of action for Title VII

retaliation after the discovery period has, for all practical purposes, closed.

       Plaintiff argues that her state-court petition already alleged Title VII causes of action

for harassment and retaliation, and her proposed amendment would merely correct her

original statement that she was waiting on the issuance of a notice of right to sue to

correctly state that she has received the notice. Plaintiff made a similar statement in a brief

field earlier in the proceedings. Doc. 21. The defense took strong issue with this and

pointed to the lack of allegation of a federal claim in the original petition. Doc. 23.

       Plaintiff’s contention that her state-court petition alleged Title VII claims of

harassment and retaliation is not well supported by a review of that pleading. The pleading

specifically invoked Louisiana law to support her sexual harassment claim, alleged

retaliation in a generic sense, otherwise invoked Louisiana law, and nowhere mentioned

Title VII. Plaintiff did state that she had filed a timely charge with the EEOC, which

implied that upon receipt of a notice of right to sue she might amend to add Title VII claims,

but the petition did not mention Title VII or other federal law. It is almost certain that the

case would have been remanded had Defendants attempted to remove it based on federal

question. Jacobs v. Audubon Home Health of Baton Rouge, Inc., 2018 WL 3946555, *4

(M.D. La. 2018), adopted at 2018 WL 3945602 (M.D. La. 2018) (motion to remand granted

where petition cited Louisiana employment laws and mentioned an EEOC charge but did



                                         Page 6 of 9
not invoke Title VII; no federal question jurisdiction).1 Accordingly, the undersigned is

not persuaded that the original petition alleges any Title VII claims.

       Plaintiff’s proposed amended complaint also lacks any particular allegation of a

Title VII claim. It merely states that Plaintiff has received her notice of right to sue. This

undermines the importance of the proposed amendment because, arguably, it does nothing

of substance. The receipt of the notice might defeat an affirmative defense of failure to

exhaust administrative remedies if a Title VII claim had been alleged, but there does not

appear to be a Title VII claim asserted. Under that interpretation of the pleadings, granting

leave to amend would not significantly prejudice the defense. But if the mere allegation



1
  The plaintiffs in Johnson v. City of Shelby, 135 S.Ct. 346 (2014) filed suit in federal
court and alleged violations of their Fourteenth Amendment right to due process. The Fifth
Circuit affirmed summary judgment for the defendants because the complaint did not
specifically invoke 42 U.S.C. § 1983. The Supreme Court summarily reversed because “no
heightened pleading rule requires plaintiffs seeking damages for violations of
constitutional rights to invoke § 1983 expressly in order to state a claim.” The undersigned
reads Johnson as an application of the federal pleading standard to a case in which the
plaintiffs embraced and asserted a federal-law claim in their federal-filed complaint, but
their complaint was challenged for lack of citation to a particular statute. In a removed case
such as this one, the well-pleaded complaint rule provides that a plaintiff is the master of
her petition and may rely solely on state law even when federal claims might available.
Johnson is not viewed as a silent, summary reversal of the well-pleaded complaint
doctrine. See Redus, 61 F. Supp. 3rd 668, 678-79 (reaching the same conclusion)
and Smith v. Sutherland Bldg. Material Centers L.P., 2017 WL 814134, *5 (W.D. La.
2017) (Perez-Montes, M.J.) (rejecting similar argument based on Johnson); and Poole v.
City of Shreveport, 2018 WL 5624313, *5 (W.D. La. 2018) (Hornsby,
M.J.), adopted, 2018 WL 5621979 (W.D. La. 2018) (Doughty, J.). There is no Title VII
claim in Plaintiff’s petition that would be recognized under the well-pleaded complaint
rule. The Title VII claim cannot be like Schrödinger’s Cat, which was simultaneously both
alive and dead. It cannot be non-existent under the well-pleaded complaint rule yet
simultaneously exist for purposes of stating a claim on which relief may be granted.


                                         Page 7 of 9
that Plaintiff has received her notice of right to sue somehow were to be construed as

asserting a Title VII claim, that would be prejudicial to the defense because the new

claim(s) arrived after Defendants would have had a fair opportunity to conduct discovery

on those claims and prepare a motion that addressed them.

       The final factor is the availability of a continuance to secure any prejudice. Plaintiff

has not requested a continuance, defendants oppose one, and the case appears to be on track

for timely resolution under the current scheduling order. Thus, this factor does not weigh

significantly in favor of allowing the amendment.

       After considering the relevant factors, the undersigned does not find that Plaintiff

has demonstrated good cause to modify the scheduling order and allow consideration of

her proposed amendment under the more liberal standards of Rule 15(a). Plaintiff could

have requested an extension of the deadline to amend pleadings when it became apparent

that she would not receive her notice of right to sue before then. She could have also asked

for leave to amend quickly after receiving her notice of right to sue, only a few weeks after

the pleading deadline, and it would have been looked upon more favorably. Instead, there

was a lengthy unexplained delay before Plaintiff asked to file an amendment that doesn’t

squarely assert a Title VII claim but could unnecessarily complicate the litigation because

of its ambiguity.

Conclusion

      For the reasons stated above, Plaintiff’s Motion for Leave to File First Amended

Complaint (Doc. 24) is denied, Defendants’ Motion to Strike Untimely Reply Brief



                                         Page 8 of 9
(Doc. 39) is denied, and Plaintiff’s Motion for Leave to File Late Reply or Deem the

Filed Reply Valid (Doc. 45) is granted.

      THUS DONE AND SIGNED in Shreveport, Louisiana, this the 27th day of

January, 2020.




                                     Page 9 of 9
